436 U.S. 31 (1978)
UNITED STATES
v.
JACOBS, AKA "MRS. KRAMER"
No. 76-1193.
Supreme Court of the United States.
Argued December 7, 1977
Reargued March 20, 1978
Decided May 1, 1978
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT
Deputy Solicitor General Frey reargued the cause for the United States. On the brief were Solicitor General McCree, Assistant Attorney General Civiletti, William F. Sheehan III, and Jerome M. Feit.
Irving P. Seidman reargued the cause and filed a brief for respondent.
PER CURIAM.
The writ of certiorari is dismissed as improvidently granted.